Cite as 2016 Ark. App. 219


                   ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CR-15-529



                                                   Opinion Delivered   April 20, 2016

                                                   APPEAL FROM THE BOONE
CASEY D. KENNEDY                                   COUNTY CIRCUIT COURT
                               APPELLANT           [NO. 05CR-2014-198]

V.                                                 HONORABLE GORDON WEBB,
                                                   JUDGE

STATE OF ARKANSAS                                  DISMISSED; MOTION TO WITHDRAW
                                  APPELLEE         GRANTED


                               LARRY D. VAUGHT, Judge

       On October 1, 2014, appellant Casey Kennedy was convicted in the Boone County

District Court of the misdemeanor offense of obstruction of government operations in

violation of Arkansas Code Annotated section 5-54-102 (Supp. 2015). He received a thirty-

day suspended sentence and was fined $265. On November 2, 2014, he appealed the

conviction to the circuit court. The State moved to dismiss the appeal as untimely. The circuit

court found that the appeal was untimely filed and dismissed the case, finding that it lacked

jurisdiction. Kennedy appealed.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule

4-3(k), Kennedy’s counsel has filed a motion to withdraw, alleging that this appeal is wholly

without merit, and a brief in which all adverse rulings are abstracted and discussed. 1 Via


       1 We previously ordered rebriefing to cure deficiencies in the abstract and addendum.
Kennedy v. State, 2016 Ark. App. 19. Those deficiencies have been remedied.
                                   Cite as 2016 Ark. App. 219

certified mail, Kennedy was sent a copy of the appellant’s brief, his attorney’s motion to

withdraw, and a letter informing him of his right to file pro se points for reversal. He did not

file pro se points.

       The only adverse ruling below was the circuit court’s determination that Kennedy failed

to appeal his district court conviction to the circuit court within the thirty-day period

prescribed by Rule 36 of the Arkansas Rules of Criminal Procedure. A defendant has the

burden to ensure that his appeal from district court is timely filed. See Williams v. State, 2009
Ark. App. 525, 334 S.W.3d 873. The thirty-day filing requirement contained in Rule 36 is

jurisdictional in nature. Frolos v. State, 2010 Ark. App. 498. The record demonstrates that

Kennedy’s circuit-court appeal was filed more than thirty days after the district-court order

had been entered, and he failed to obtain an extension of time. Therefore, because the circuit

court lacked jurisdiction, we also lack jurisdiction to review the circuit court’s order. Johnson v.

Dawson, 2010 Ark. 308, 10, 365 S.W.3d 913, 918 (citing Clark v. Pine Bluff Civil Serv. Comm’n,

353 Ark. 810, 120 S.W.3d 541; Pierce Addition Homeowners Ass’n, Inc. v. City of Vilonia Planning

Comm’n, 76 Ark. App. 393, 65 S.W.3d 485 (2002)) (“Because the circuit court lacked

jurisdiction, this court lacks jurisdiction as well.”).

       Dismissed; motion to withdraw granted.

       GLADWIN, C.J., and HIXSON, J., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

       No response.




                                                  2